internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 2-plr-124396-02 date date trust a trustee dear this letter responds to a letter date and subsequent correspondence submitted on behalf of trust requesting rulings on the proper tax treatment of the income of an irrevocable_trust trust under sec_671 of the internal_revenue_code and the federal gift_tax consequences of contributions to trust the information submitted states that a proposes to establish trust an irrevocable_trust which will be funded with intervivos transfers the initial trustee will be trustee facts article second paragraph of trust provides that during a’s lifetime trustee will pay over or apply the net_income and principal thereof to such extent if any including the whole thereof and in such amounts and proportions including all to one to the exclusion of the others and at such times or times and in such manner or manners as the distribution committee in its exercise of sole and absolute discretion shall determine to or for the benefit of such one or more of i the descendants of a’s parents as shall be living at the time of such payment or application and ii any organization described in sec_501 of the internal_revenue_code or any successor thereto any net_income not so paid over or applied which may be the whole of such plr-124396-02 income shall be accumulated and added to the principal of the trust at least annually and thereafter shall be held administered and disposed of as a part thereof article second paragraph of trust provides that the distribution committee shall direct trust with regard to all discretionary distributions of net_income and principal from the trust estate to the beneficiaries and the trustee shall make no distribution other than as directed by the distribution committee article second paragraph of trust provides that the distribution committee shall have the sole and absolute authority to exercise any discretion over payments distributions applications uses or accumulations of trust income or principal to or for the benefit of the beneficiaries article second paragraph of trust provides that the initial members of the distribution committee will be a’s brother and sister at all times during a’s lifetime the distribution committee will be composed of two beneficiaries of trust other than a article second paragraph of trust provides that all rights and powers conferred on the distribution committee shall be exercisable only by the unanimous consent of all members of the distribution committee except that either member of the distribution committee acting alone may direct trustee to make one or more distributions upon obtaining a’s prior written consent to each such distribution article second paragraph of trust provides that during a’s lifetime a may at any time release her testamentary_power_of_appointment a may at any time during her life limit the person or entities in whose favor said power_of_appointment may be exercised article third of trust provides that upon the death of a the income and principal of the trust shall be transferred conveyed and paid over to such person or persons other than a her estate her creditors and the creditors of her estate to such extent in such amount or proportions and in such lawful interests or estates whether absolute or in trust as a may appoint by her will by specific reference to this power and to the extent not so effectually appointed shall be divided into per stirpital shares for the descendants of a law and analysis sec_671 provides the general_rule that in cases where the grantor or another person is regarded as the owner of any portion of a_trust there shall be included in computing the taxable_income and credits of the grantor or such other person those items of income deductions and credits against tax of the trust which are attributable plr-124396-02 to that portion of the trust to the extent that such items would be taken into account in computing the taxable_income or credits against the tax of an individual sec_672 defines adverse_party as any party having a substantial_beneficial_interest in the trust which would be adversely affected by the exercise or nonexercise of the power which he possesses respecting the trust sec_673 through set forth the conditions under which a grantor or other persons will be treated as the owner of a_trust and taxed on the trust income sec_673 provides generally that the grantor of a_trust shall be treated as the owner of any portion of a_trust in which he has a reversionary_interest in either the corpus or the income therefrom if as of the inception of that portion of the trust the value of such interest exceeds five percent of such portion sec_674 provides generally that the grantor shall be treated as the owner of any portion of a_trust in respect of which the beneficial_enjoyment of the corpus or the income therefrom is subject_to a power of disposition exercisable by the grantor or a nonadverse_party or both without the approval or consent of any adverse_party sec_675 provides generally that the grantor shall be treated as the owner of any portion of a_trust in respect of which the grantor or a nonadverse_party has certain administrative_powers the administrative_powers enumerated in sec_675 and are the powers exercisable by the grantor or a nonadverse_party or both without the approval or consent of any adverse_party to deal with or dispose_of the trust corpus or income for less than adequate_consideration and to borrow the trust corpus or income without adequate interest or security unless authorized to make loans to any person without regard to interest or security sec_675 provides that under certain circumstances the grantor shall be treated as the owner of any portion of a_trust where the grantor has borrowed trust corpus or income sec_675 provides that the grantor shall be treated as the owner of a portion of a_trust in respect of which a power_of_administration is exercisable in a nonfiduciary capacity by any person without the approval or consent of any person in a fiduciary capacity sec_676 provides that the grantor shall be treated as the owner of any portion of a_trust where at any time the power to revest in the grantor title to such portion is exercisable by the grantor or a nonadverse_party or both sec_677 provides that the grantor shall be treated as the owner of any portion of a_trust whether or not treated as such owner under sec_674 whose income plr-124396-02 without the approval or consent of any adverse_party or both may be distributed to the grantor or the grantor’s spouse or held or accumulated for future distribution to the grantor or the grantor’s spouse sec_678 provides a general_rule that a person other than a grantor shall be treated as the owner of any portion of a_trust with respect to which such person has a power exercisable solely by himself to vest the corpus or the income therefrom in himself due to the discretion of the distribution committee acting together or singly with the consent of a to make distributions from income and or corpus to one or more of the beneficiaries which includes the members of the distribution committee the members of the distribution committee have a substantial_beneficial_interest in both the income and the corpus portions of trust any distribution that a wishes to make from assets contributed to trust by a could be made only if one of the members of the distribution committee agrees since each of the two distribution committee members is a potential recipient of trust distributions a consent to a distribution could adversely affect that individual’s beneficial_interest in trust thus with respect to a both of the members of the distribution committee are adverse parties within the meaning of sec_672 the requirement in article second paragraph of trust that at all times during a’s lifetime the distribution committee will be composed of two beneficiaries of trust who are either descendants of a’s parents other than a or an organization described in sec_501 ensures that a will not be able to act independently of an adverse_party a does not have a reversionary_interest in excess of five percent in any portion of trust accordingly sec_673 does not apply to treat a as the owner of any portion of trust because control_over the beneficial_enjoyment of and any distributions of income and corpus is exercisable by a only with the consent of a distribution committee member who is an adverse_party a will not be treated as the owner of any portion of trust under sec_674 or sec_677 trust does not authorize any of the circumstances that cause administrative controls to be considered exercisable primarily for the benefit of a under sec_675 sec_676 does not apply to a because a cannot revest title in a in any portion of trust sec_678 is not applicable since none of the trustees and no other person will have a power exercisable solely by that person to vest the corpus or income of trust in that person sec_2501 provides that a tax is imposed for each calendar_year on the transfer of property by gift sec_2511 provides that the gift_tax shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible plr-124396-02 sec_2514 provides that the exercise or release of a general_power_of_appointment created after date is deemed to be a transfer of property by the individual possessing the power for gift_tax purposes sec_2514 defines the term general_power_of_appointment as a power which is exercisable in favor of the individual possessing the power the possessor his estate his creditors or the creditors of his estate sec_25_2514-1 of the gift_tax regulations provides that a power_of_appointment is not a general power if by its terms it is exercisable only in favor of one or more designated persons or classes other than the possessor or his creditors or the possessor’s estate or the creditors of the estate sec_25_2511-2 provides that a gift is incomplete if and to the extent that a reserved power gives the donor the power to name new beneficiaries or to change the interest of the beneficiaries as between themselves unless the power is a fiduciary power limited by a fixed_or_ascertainable_standard sec_25_2511-2 provides that the relinquishment or termination of a power to change the beneficiaries of transferred property occurring otherwise than by death of the donor the statute being confined to transfers by living donors is regarded as the event which completes the gift and causes the gift_tax to apply see also sec_25 c the receipt of income or other enjoyment of the transferred property by the transferee or by the beneficiary other than by the donor himself during the interim between the making of the initial transfer and the relinquishment or termination of the power operates to free such income or other enjoyment from the power and constitutes a gift of such income or of such other enjoyment taxable as of the calendar_period as defined in sec_25_2502-1 in 308_us_39 the taxpayer created a_trust for the benefit of named beneficiaries and reserved the power_to_revoke the trust in whole or in part and to designate new beneficiaries other than himself six years later in the taxpayer relinquished his power_to_revoke the trust however the taxpayer continued to retain his right to change the beneficiaries in the taxpayer relinquished his right to change the beneficiaries in estate of sanford the issue presented to the court was whether the taxpayer’s gift was complete upon i his creation of the trust ii his relinquishment in of the right of revocation or iii his later relinquishment in of the right to change the beneficiaries the court held that a donor’s gift is not complete for purposes of the gift_tax when the donor has reserved the power to determine those others who would ultimately receive the property accordingly the court concluded that the taxpayer’s gift was complete in when he relinquished his right to change the beneficiaries of the trust plr-124396-02 thus in estate of sanford the court inferentially found that even though the taxpayer could not change the terms of the trust for his own benefit the taxpayer nevertheless continued to possess dominion and control_over the trust property by reason of his retained right to change the beneficiaries of the trust in the present case a proposes to make inter_vivos transfers of property to an irrevocable_trust under trust a possesses a limited testamentary power to appoint trust principal and accumulated income to persons other than a her creditors her estate or the creditors of her estate by reason of a’s limited_power_of_appointment a will have the power to change the beneficiaries of trust therefore for purposes of the gift_tax a will continue to possess dominion and control_over the property transferred to trust and the inter_vivos transfers of property to trust will not be completed gifts sec_25_2511-2 however when the distribution committee distributes trust property to a beneficiary other than the a or if during her lifetime a releases her testamentary power to appoint the trust property the gifts will be complete sec_25_2511-2 conclusion accordingly based on the representations made and the information submitted we conclude that so long as the distribution committee is serving a will not be treated as the owner pursuant to sec_671 of any portion of trust under sec_673 sec_674 sec_675 sec_676 sec_677 and sec_678 additionally we conclude that the inter_vivos transfers of property by a to trust will not be completed gifts for purposes of sec_2501 until the distribution committee or a member of the distribution committee acting with the consent of a distributes trust property to a_trust beneficiary other than a or if during her lifetime a releases her testamentary power to appoint the trust property except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter including the federal tax consequences of the formation or operation of trust under the provisions of any other section of the code the rulings are subject_to the condition that there are no changes in the applicable law prior to the date of the transfers to trust or the death of a a copy of this letter should be attached to the federal tax_return of trust for the taxable_year in which it is established this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-124396-02 pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to a sincerely yours carolyn hinchman gray senior legal counsel branch associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
